DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-30 are rejected.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Antecedent Basis
Claims 1, 11, and 21 recite: “receiving…via network […] receiving, via a carrier network […] receiving, via the network […] returning, in response to the request, via the network….” It is unclear how many network(s) are being claimed. For example, it is unclear whether there are two separate networks named (i) “a network” and (ii) “a carrier network” or whether there is one single network. Additionally, the first element of receiving does not include an article of a/the for the language of “via network.”
Claims 2-10, 12-20, and 22-30 are rejected as each depends on claims 1, 11, and 21, respectively.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 6-7, 11-13, 16-17, 21-23, and 26-27 are rejected under AIA  35 U.S.C. 103(a) as being unpatentable over US20140279523A1 Lynam in view of US6601759 Fife in view of US20140351146A1 Johnson.
Regarding claim 1, 11, and 21 Lynam teaches:
receiving, at an identity authentication system (Fig. 1 Item 160) (Authentication Service Provider), via network (Fig. 1 Item 110; 0036 “communications network”), from a service provider (Fig. 7 Item 705, Fig. 8 Item 801; 0097-0098; see also 0084 “service provider server…referred to as merchant server”) (Fig. 1 Item 140) (Retailer/Service Provider), an indication that the service provider received a request for service (0037 “purchasing goods or services”) from a user device (0086 “user input indicative of a payment processing 
receiving, via a carrier network (Fig. 1 Item 120; 0036 “a mobile phone operator network 120 (e.g., carrier infrastructure)…”), at the identity authentication system (Authentication Service Provider), information indicative of device identification information (Fig. 8 Item 806; 0102 for example “IP address”);
returning, in response to the request (0086 “user input indicative of a payment processing request”, 0097 “request received from merchant”), via the network (Fig. 1 Item 110), to the service provider (Fig. 7 Item 706; 0090), [verification] 
Lynam does not teach:
accessing a user identify package manager to extract service-provider-specific user attributes ;
[determining by a server computer hosting website] a service- provider-specific user identity package .
receiving…from the service provider [to an identity provider], a request for [validation of a payment token which certifies user’s identity] ;
Fife teaches:
accessing a user identify package manager to extract service-provider-specific user attributes (Fig. 1 Item 124; col. 6 ll. 40-57 “storage means [holds] data entered by a customer [and] corresponds with an appropriate icon”);
[determining by a server computer hosting website] a service- provider-specific user identity package (Fig. 3 Item 310; col. 8 ll. “appropriate icon for the financial instrument used [by the user] to make the purchase.”).

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing date to modify the client device of Lynam (Fig. 1 Item 114) with the client computer of Fife (Fig. 1 Item CLIENT COMPUTER) in order to offer feedback cues during a customer payment (Fife at col. 1 ll. 10-20).

Neither Lynam nor Fife teach:
receiving…from the service provider [to an identity provider], a request for [validation of a payment token which certifies user’s identity] (Fig. 3 Item 345; 0058 “certification”; 0064);
Johnson teaches:
receiving…from the service provider [to an identity provider], a request for [validation of a payment token which certifies user’s identity] (Fig. 3 Item 345; 0058 “certification”; 0064);

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing date to modify the combined teachings of Lynam-Fife with the service provider and identity provider of Johnson by off-loading the verification and handling of confidential information from a merchant to another entity in order to reduce the risk for merchants during a transaction. (Johnson at 0012.)

Regarding claims 2, 12, and 22 Lynam teaches:
wherein the device identification information (0102) 
Lynam does not teach:
is a mobile phone number associated with the user device.
Fife teaches:
is a mobile phone number associated with the user device (col. 11 ll. 21-25).

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing date to substitute the IP address of Lynam with the mobile phone of Fife as a matter of design choice since both items are associated with users. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007); MPEP 2143 I A, C, D.

Regarding claim 3, 13, and 23 Fife teaches:
wherein the service-provider-specific user identity package comprises information indicative of a set of identity attributes selected by the user (Figs 4-5; col. 8 ll. 36-60).

Regarding claims 6, 16, and 26 Lynam teaches:
performing a secondary authentication process, including a verification of a biometric information (0085).

Regarding claims 7, 17, and 27 Fife teaches:
[determining] at the user identify package manager, at least a portion of the service-provider- specific user attributes (Fig. 3 Item 310; col. 8 ll. “appropriate icon for the financial instrument used [by the user] to make the purchase.”).
Neither Lynam nor Fife teach:
receiving [validation of a user token from an identity provider to a service provider]
Johnson teaches:
receiving [validation of a user token from an identity provider to a service provider] (Fig. 3 Item 345; 0058 “certification”; 0064)

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing date to modify the combined teachings of Lynam-Fife with the service provider and identity provider of Johnson by off-loading the verification and handling of confidential information from a merchant to another entity in order to reduce the risk for merchants during a transaction. (Johnson at 0012.)

Claims 4-5, 14-15, and 24-25 are rejected under AIA  35 U.S.C. 103(a) as being unpatentable over Lynam, Fife, and Johnson in view of US20140006158A1 Cooper.
Regarding claims 4, 14, and 24 Fife teaches:
[determining] the service- provider-specific user identity package (Fig. 3 Item 310; col. 8 ll. “appropriate icon for the financial instrument used [by the user] to make the purchase.”)…
Neither Lynam nor Fife teach:
[transmitting user token validation to] the service provider .
receiving an opt-in indication, the opt-in indication authorizing  release [of user information] 
Johnson teaches:
[transmitting user token validation to] the service provider (0064).

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing date to modify the combined teachings of Lynam-Fife with the service provider and identity provider of Johnson by off-loading the verification and handling of confidential information from a merchant to another entity in order to reduce the risk for merchants during a transaction. (Johnson at 0012.)

Neither Lynam, Fife, nor Johnson teach:
receiving an opt-in indication, the opt-in indication authorizing release [of user information]
Cooper teaches:
receiving an opt-in indication, the opt-in indication authorizing (Fig. 4 Item 4400; 0114) release [of user information] (0047 “authorized by Users to use and/or exchange [their user] information”)

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing date to modify the combined teachings of Lynam, Fife, and Johnson with the teachings of Cooper in order to provide a subscription model during payment. (Cooper at 0003.)

Regarding claims 5, 15, and 25 Lynam teaches:
…service provider… (Fig. 1 Item 160) (Authentication Service Provider) (structure)
Lynam does not teach:
[determining] the service-provider-specific user identity package to the service provider ; and 
[server computer] configured…to prompt the user device [for user confirmation] .
providing [to the service provider] an indication [of user information] 
determining that an opt-in indication has not been received , the opt-in indication authorizing release  […] that the opt-in indication has not been received 
Fife teaches:
[determining] the service-provider-specific user identity package to the service provider ; and (Fig. 3 Item 310; col. 8 ll. “appropriate icon for the financial instrument used [by the user] to make the purchase.”)
[server computer] configured…to prompt the user device [for user confirmation] (Fig. 4 Item 

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing date to modify the client device of Lynam (Fig. 1 Item 114) with the client computer of Fife (Fig. 1 Item CLIENT COMPUTER) in order to offer feedback cues during a customer payment (Fife at col. 1 ll. 10-20).

Neither Lynam nor Fife teach:
providing [to the service provider] an indication [of user information] 
determining that an opt-in indication has not been received , the opt-in indication authorizing release  […] that the opt-in indication has not been received 
Johnson teaches:
providing [to the service provider] an indication [of user information] (0060)

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing date to modify the combined teachings of Lynam-Fife with the service provider and identity provider of Johnson by off-loading the verification and handling of confidential information from a merchant to another entity in order to reduce the risk for merchants during a transaction. (Johnson at 0012.)

Neither Lynam, Fife, nor Johnson teaches:
determining that an opt-in indication has not been received , the opt-in indication authorizing release  […] that the opt-in indication has not been received 
Cooper teaches:
determining that an opt-in indication has not been received (Fig. 4 Item 4400 & “No” & “E”; 0114), the opt-in indication authorizing release (Fig. 6; 0047) […] that the opt-in indication has not been received (Fig. 4 Item 4400 & “No” & “E”; 0114)

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing date to modify the combined teachings of Lynam, Fife, and Johnson with the teachings of Cooper in order to provide an option to not have a subscription model during payment. (Cooper at 0003.) See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007); MPEP 2143 I A, C, D.

Claims 8-10, 18-20, and 28-30 are rejected under AIA  35 U.S.C. 103(a) as being unpatentable over Lynam, Fife, and Johnson in view of in view of Blockchain Technology Overview by Yaga.
Regarding claims 8, 18, and 28 Lynam teaches:
of the device identification information (Fig. 8 Item 806; 0102 for example “IP address”).
Lynam does not teach:
storing the portion of the service-provider-specific user attributes  
[storing data] to a blockchain , indexed by a hash 
Fife teaches:
storing the portion of the service-provider-specific user attributes (Fig. 1 Item 124; col. 6 ll. 40-57 “storage means [holds] data entered by a customer [and] corresponds with an appropriate icon”) 

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing date to modify the client device of Lynam (Fig. 1 Item 114) with the client computer of Fife (Fig. 

Neither Lynam, Fife, nor Johnson teach:
[storing data] to a blockchain, indexed by a hash 
Yaga teaches:
[storing data] to a blockchain (pp. 13-15 Section 3.5), indexed by a hash (pp. 17 Section 3.7)

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing date to modify the combined teachings of Lynam-Fife-Johnson with the teaching of Yaga in order to provide a system with “integrity and authenticity.” (Yaga at p. 11.)

Regarding claims 9, 19, and 29 Lynam teaches:
of the device identification information (Fig. 8 Item 806; 0102 for example “IP address”), information indicative of at least one of the request (0086 “user input indicative of a payment processing request”, 0097 “request received from merchant”)
Lynam does not teach:
storing … for the user identity package …
and the service provider [to identity provider] from which the request…was received 
[storing data] to a blockchain , indexed by a hash 
Fife teaches:
storing (Fig. 1 Item 124; col. 6 ll. 40-57 “storage means [holds] data entered by a customer [and] corresponds with an appropriate icon”)… for the user identity package (Fig. 3 Item 310; col. 8 ll. “appropriate icon for the financial instrument used [by the user] to make the 
(Fig. 3 Item 310; col. 8 ll. “appropriate icon for the financial instrument used [by the user] to make the purchase.”).

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing date to modify the client device of Lynam (Fig. 1 Item 114) with the client computer of Fife (Fig. 1 Item CLIENT COMPUTER) in order to offer feedback cues during a customer payment (Fife at col. 1 ll. 10-20).

Neither Lynam nor Fife teach:
and the service provider [to identity provider] from which the request…was received 
[storing data] to a blockchain , indexed by a hash 
Johnson teaches:
and the service provider [to identity provider] from which the request…was received (Fig. 3 Item 345; 0058 “certification”; 0064)

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing date to modify the combined teachings of Lynam-Fife with the service provider and identity provider of Johnson by off-loading the verification and handling of confidential information from a merchant to another entity in order to reduce the risk for merchants during a transaction. (Johnson at 0012.)

Neither Lynam, Fife, nor Johnson teaches:
[storing data] to a blockchain , indexed by a hash 
Yaga teaches:
[storing data] to a blockchain (pp. 13-15 Section 3.5), indexed by a hash (pp. 17 Section 3.7)

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing date to modify the combined teachings of Lynam-Fife-Johnson with the teaching of Yaga in order to provide a system with “integrity and authenticity.” (Yaga at p. 11.)

Regarding claims 10, 20, and 30 Lynam teaches:
of the device identification information (Fig. 8 Item 806; 0102 for example “IP address”), information indicative of at least one of information indicative of the return (0086 “user input indicative of a payment processing request”, 0097 “request received from merchant”), in response to the request to the service provider (0086 “user input indicative of a payment processing request”, 0097 “request received from merchant”)…and the service provider to which the return was transmitted (Fig. 7 Item 706; 0090)
Lynam does not teach:
storing …of the service-provider-specific user identity package  
and from which the request…was received .
[storing data] to a blockchain , indexed by a hash 
Fife teaches:
storing (Fig. 1 Item 124; col. 6 ll. 40-57 “storage means [holds] data entered by a customer [and] corresponds with an appropriate icon”)…of the service-provider-specific user identity package (Fig. 3 Item 310; col. 8 ll. “appropriate icon for the financial instrument used [by the user] to make the purchase.”) 

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing date to modify the client device of Lynam (Fig. 1 Item 114) with the client computer of Fife (Fig. 1 Item CLIENT COMPUTER) in order to offer feedback cues during a customer payment (Fife at col. 1 ll. 10-20).

Neither Lynam nor Fife teach:
and from which the request…was received .
[storing data] to a blockchain , indexed by a hash 
Johnson teaches:
and from which the request…was received (Fig. 3 Item 345; 0058 “certification”; 0064).

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing date to modify the combined teachings of Lynam-Fife with the service provider and identity provider of Johnson by off-loading the verification and handling of confidential information from a merchant to another entity in order to reduce the risk for merchants during a transaction. (Johnson at 0012.)

Neither Lynam, Fife, nor Johnson teaches:
[storing data] to a blockchain, indexed by a hash 
Yaga teaches:
[storing data] to a blockchain (pp. 13-15 Section 3.5), indexed by a hash (pp. 17 Section 3.7)

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing date to modify the combined teachings of Lynam-Fife-Johnson with the teaching of Yaga in order to provide a system with “integrity and authenticity.” (Yaga at p. 11.)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
US8296562 Williams (two channel authentication)
US8577803 Chatterjee (payment circuit)
US20120209749A1 Hammad (same)
US20150026049A1 Theurer (same)
US10469484 Chen (payment token)
US20160112416A1 Brown (shares same inventor)
US20150242895A1 Brown  (same)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS G KERITSIS whose telephone number is (313)446-6591.  The examiner can normally be reached on Mon-Fri 9:00-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt can be reached on 571-272-6709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-



/DENNIS G KERITSIS/Examiner, Art Unit 3685